Citation Nr: 1715869	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1980 to September 1984 and in the U.S. Coast Guard from January 1985 to May 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, held at the RO.  A transcript of that hearing has been associated with the record.  At the hearing, the undersigned agreed to hold the record open for 90 days to allow for the submission of additional evidence.  Such evidence was submitted in December 2016.


FINDING OF FACT

The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance; he requires regular personal assistance from his wife to perform activities of daily living.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C. A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC for aid and attendance is payable to a Veteran for anatomical loss or loss of use of both feet; one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or being permanently bedridden; or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C. A. § 1114 (l); 38 C.F.R. § 3.350(b).

Determination of this need is subject to the criteria of § 3.352.  The factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions in 38 C.F.R. § 3.352 be found to exist before a favorable ruling may be made.  The particular personal functions which a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a Veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).

At the beginning of the period on appeal, the Veteran was in receipt of service-connected benefits for headaches; radiculopathy of the left leg; cervical degenerative changes; chronic back pain; synovitis of the right ankle; synovitis of the right hip; synovitis of the bilateral knees; and chronic gastritis.  Over the course of the appeal, he was further granted service connection for posttraumatic stress disorder (PTSD) and major depressive disorder; bilateral knee instability due to synovitis; and right arm neuralgia.  He has been in receipt of a 100 percent combined rating since March 2007.  A TDIU was in effect from April 18, 2005 to September 3, 2009.

In August 2009, the Veteran underwent a VA mental health examination.  At that time, he indicated that he had difficulties with activities of daily living, and was not able to reach below his knee due to his physical health.  He reported having to use a seat when showering, that he drove minimally, and while he was able to cook, he could not clean because of his back.  He indicated at that time that his wife helped him.

In December 2009, the Veteran was given an Aid and Attendance examination by VA.  He reported numerous health issues.  By then, he was no longer driving and had to be driven to the appointment by his wife.  The Veteran reported that his wife had to help him dress and help him with his activities of daily living.  While he was not bedridden, he did spend most of his time at home.  He used a cane to walk and had a service dog due to drop attacks.  The Veteran reported spending 3 days in bed the week prior.  His wife had to help him stand from a seated position, and he used a special toilet seat due to such issues.  

The VA examiner concluded that the Veteran required continuous assistance with all of his activities of daily living and "most areas of his life" related to his health issues. 

In March 2010, the Veteran underwent an additional VA Aid and Attendance examination.  At that time, the examiner reviewed the Veteran's entire file and conducted an examination, and concluded that the regular assistance of another person in attending to the "ordinary hazards" of daily living was necessary.  The Veteran was restricted to his home or immediate home area unless accompanied and transported by someone else and then, because of the nature of his problems, was only able to leave his home less than once a week.  The Veteran usually left his home twice a month, to attend doctor appointments or religious functions.  The Veteran was unable to perform self-care, such as shaving, brushing his teeth, toileting after bowel movements, bathing, dressing, and brushing his hair.  His wife was at home all day with him, day and night, to assist in attending to his needs and safety.  

At a December 2014 VA Aid and Attendance examination, the Veteran reported that he required assistance with dressing and undressing himself, getting off of the toilet after using it, cutting his toenails and bathing.  These restrictions were attributed to his service-connected back condition.  The Veteran reported using a wheelchair for mobility, although he was able to use a cane on a "good day."  The examiner concluded that the Veteran's service-connected back and knees-along with non-service connected vertigo-impaired his functional ability to perform activities of daily living.  Given such limitations, the examiner concluded that the Veteran would benefit from "some aid/attendance at home" to help with such tasks.  

In November 2016, the Veteran testified at a hearing held at the RO in Columbia.  At that time, he reported experiencing periods of time where he was unable to get out of bed due to his service-connected disabilities.  He reported that his wife drove him places, because he was unable to do so.  He was unable to prepare meals on his own, nor bathe himself.  He indicated that while he was mentally able to take care of tasks such as paying his bills, his wife's assistance was needed for activities such as reminders to take his medication.  The Veteran also reported that he required a friend to drive him to appointments and church.  When he needed groceries, he would provide a list to that friend, who would then go to the store and purchase them, because the Veteran was unable to do so on his own.   

In December 2016, the Veteran submitted an Aid and Attendance examination report from a VA doctor.  It was noted in the report that the Veteran had knee synovitis; sciatic nerve paralysis; headaches; PTSD; lumbosacral and cervical strain; limited motion of ankle, knee and hips; diabetic neuropathy; hypothyroidism; chronic pain; diabetes mellitus; and urinary incontinence.  He walked with a cane and was confined to bed at least 12 hours per day.  The Veteran was not able to raise his arms above his shoulders, had no grip in his left hand, experienced tremors and had limited range of motion in his shoulder joints.  His left leg was atrophied and unable to sustain weight. 

The Veteran was able to feed himself, but unable to prepare his own meals.  He required assistance in bathing and attending to other hygiene needs, as he was unable to reach his lower extremities.  Although he was not legally blind, the Veteran had vision problems related to his service-connected headaches.  While he did not need nursing home care, he did require medication management, which was provided by his wife. 

Affording the Veteran the benefit of the doubt, entitlement to SMC at the aid and attendance rate is warranted.  The evidence shows that every VA examiner to evaluate the Veteran from August 2008 to the present determined that he was unable to perform basic activities of daily living, such as bathing, dressing, and preparing meals.  Each examiner noted that the Veteran was being tended to by his wife.  The Veteran testified that his wife assisted him with nearly all aspects of his daily activities on a daily basis, and that he relied on the aid of a friend for the same assistance. 

As the evidence clearly shows that the Veteran's service-connected disabilities necessitate regular aid and attendance, the claim is granted.  The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot, as it is the greater benefit.  See 38 U.S.C. A. § 1114.


ORDER

Special monthly compensation based on the need for aid and attendance is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


